Citation Nr: 9920706	
Decision Date: 07/27/99    Archive Date: 08/03/99

DOCKET NO.  95-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the residuals of a 
right inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant apparently served on active duty from August 
1984 to January 1985.  It also appears that he has unverified 
service in the Army Reserves, although the dates of his 
service are not clear.  It appears that his service in the 
Reserves began in approximately October 1983, but it is 
unclear as to the date of his discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1994 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco,  Texas.  

The Board notes that in the appellant's substantive appeal, 
dated in December 1994, the appellant requested a hearing at 
a local VA office before a member of the Board.  The 
appellant submitted a second substantive appeal, dated in 
January 1995, and at that time, he again requested a Travel 
Board hearing.  However, the Board observes that in February 
1996, the RO wrote to the appellant and informed him that it 
was going to be "some time" before a Travel Board hearing 
could be scheduled because of the large number of veterans 
requesting Travel Board hearings.  Thus, the RO requested 
that the appellant indicate as to whether or not he still 
wanted a hearing.  In April 1996, the appellant responded 
that instead of a hearing before a member of the Travel 
Board, he requested a hearing at the RO before a local 
hearing officer.  A letter from the RO to the appellant, 
dated in April 1996, shows that at that time, the RO had 
scheduled the appellant for a hearing before a local hearing 
officer in June 1996.  A notation on the letter reflects that 
the appellant failed to show.  

The Board further observes that in a May 1998 rating action, 
the RO denied the appellant's claims for the following: (1) 
entitlement to service connection for prostatitis, (2) 
entitlement to service connection for an upper spine 
disorder, (3) entitlement to service connection for 
headaches, and (4) entitlement to service connection for a 
mental disorder.  There is no indication from the information 
of record that the appellant filed a Notice of Disagreement 
(NOD) in regards to any of the above issues.  Accordingly, 
these issues are not before the Board for appellate 
consideration. 




REMAND

The appellant has made numerous contentions in regards to his 
claim of entitlement to service connection for the residuals 
of a right inguinal hernia.  On June 16, 1994, the appellant 
submitted VA Form 21-526, Veteran's Application For 
Compensation Or Pension.  At that time, he indicated that he 
served on active duty from November 18, 1983 to November 19, 
1989.  The appellant also noted that he had not had any 
service in the reserve or national guard service.  The 
appellant reported that he had suffered an inguinal hernia in 
August 1984 while he was in the military, and that he had 
also received medical treatment at Parkland Hospital in 
September 1987 for a hernia.  In addition, on June 27, 1994 
and on July 2, 1994, the appellant submitted second and third 
compensation applications, restating the above information.  
However, the Board notes that in the appellant's December 
1994 substantive appeal, the appellant also contended, in 
essence, that he had suffered a right inguinal hernia prior 
to his entrance into the military, and that his pre-existing 
residuals of a right inguinal hernia were aggravated during 
service.  At that time, the appellant maintained that private 
medical records from W.G., M.D. would show that the military 
enlisted him with a hernia that could have erupted.  The 
Board observes that the evidence of record does include a 
private medical statement from Dr. W.G., dated in May 1994.  
At that time, Dr. W.G. indicated that the appellant had a 
right inguinal hernia repair in 1987 while he was in the 
Army.  According to Dr. W.G., at present, the appellant still 
had some pain.  Dr. W.G. diagnosed the appellant with a right 
inguinal hernia repair which was currently moderate in 
severity.  

In the instant case, the Board finds the evidence of record 
inadequate to make a decision at this time for the following 
reasons.  The Board notes that although the appellant's 
service medical records do not include his enlistment 
examination, the records do include a January 1985 Statement 
of Medical Condition which refers to the appellant's 
separation examination.  The statement shows that at that 
time, the appellant indicated that he had undergone a 
separation examination more than three working days prior to 
his departure from place of separation, and to the best of 
his knowledge, since his last separation examination, there 
had been no change in his medical condition.  In addition, 
the Board observes that the records also include the 
appellant's enlistment examination for the Army Reserves, 
dated in October 1983.  At that time, the appellant's abdomen 
and viscera, including hernia, were clinically evaluated as 
"normal."  In response to the question as to whether or not 
the appellant had ever had or if he currently had a 
rupture/hernia, the appellant responded that he did not know.  

In August 1997, the RO wrote to the National Personnel 
Records Center (NPRC) and requested that they verify the 
appellant's service and furnish any additional service 
medical records.  In September 1997, the NPRC responded that 
the appellant served on active duty from August 22, 1984 to 
January 18, 1985.  However, the Board notes that the NPRC did 
not address whether or not the appellant ever served in the 
Army Reserves.  In addition, the NPRC indicated that all of 
the available service medical records had already been 
forwarded to the RO.  The NPRC further noted that if the RO 
provided information regarding the appellant's alleged 
disease or injury, treatment dates, place of treatment, 
and/or type, another search could be conducted.  Thus, in May 
1998, the RO resubmitted its request for additional service 
medical records, and indicated that according to the 
appellant, he had been treated for an inguinal hernia in 
August 1984 at a hospital in Fort Knox, Kentucky.  In June 
1998, the NPRC responded that all service medical records had 
been furnished to the RO's office under the same VA file 
number. 

The Board notes that in an August 1994 rating action, the RO 
denied the appellant's claim for entitlement to service 
connection for the residuals of a right inguinal hernia.  At 
that time, the RO primarily based its decision on the fact 
that the appellant's service medical records were negative 
for any complaints or findings of a right inguinal hernia, 
and that according to Dr. W.G., the appellant underwent 
surgical repair for a right inguinal hernia in 1987, four 
years following the appellant's discharge.  The RO restated 
its conclusion in the December 1994 Statement of the Case 
(SOC).  However, the Board observes that in a January 1999 
Supplemental Statement of the Case (SSOC), although the RO 
continued to deny the appellant's claim of service connection 
for the residuals of a right inguinal hernia, the RO 
determined that the evidence of record showed that the 
appellant had had an inguinal hernia prior to service.  Thus, 
the RO concluded that there was no evidence of record showing 
that the appellant's condition permanently worsened as a 
result of service.  

In general, a service department determination as to an 
individual's service is binding on the VA.  Duro v. 
Derwinski, 2 Vet. App. 530 (1992); 38 C.F.R. § 3.203 (1998).  
In the instant case, although the appellant has alleged that 
he served on active duty from November 1983 to November 1989, 
the NPRC has verified the appellant's service as being from 
August 1984 to January 1985.  In this regard, the Board notes 
that the appellant's service medical records include a 
Statement of Medical Condition, dated in January 1985, which 
shows that at that time, the appellant had recently undergone 
a separation examination.  Thus, it appears that the 
appellant was discharged in January 1985.  In addition, the 
Board further notes that the appellant was diagnosed with a 
right inguinal hernia in 1987, which would have been 
approximately two years following his discharge.  However, 
the Board observes that upon a review of the evidence of 
record, it is unclear as to whether or not the appellant 
served in the Army Reserves.  As previously stated, the 
appellant's service medical records include an enlistment 
examination, dated in October 1983, for the Army Reserves.  
It is important to note that the appellant has alleged that 
he had suffered a right inguinal hernia in August 1984.  As 
stated above, the NPRC has indicated that the appellant began 
active duty on August 22, 1984.  However, it is unclear as to 
whether the appellant was in the Reserves prior to August 22, 
1984.  Therefore, confirmation of the exact dates of the 
appellant's service in the Reserves is necessary in that if 
the appellant shows that disease or injury occurred during 
his period of time in the Reserves, a claim for service 
connection for the injury or disease could be made. 

The Board further notes that in May 1994, the appellant 
submitted a VA Form 21-4142, Authorization for Release of 
Information for Dr. W.G. in Van, Texas, and a second 
authorization form for Parkland Memorial Hospital in Dallas, 
Texas.  The Board observes that although the evidence of 
record includes a private medical statement from Dr. W.G., 
dated in May 1994, the record is negative for any treatment 
records from Dr. W.G.  In addition, a review of the 
appellant's claims folder does not indicate that any 
treatment records from Parkland Memorial Hospital have been 
obtained and associated with the claims folder.  

Inasmuch as the veteran's statements have put the VA on 
notice of the existence of additional private treatment 
records, these records should be obtained prior to the 
Board's appellate review in this case.  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 372-73 (1992) (where the Board is 
on notice of the possible existence and relevance of certain 
evidence, remand to obtain that evidence is required); see 
generally Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

The Board also notes that beginning in August 1997, the RO 
sent letters to the appellant last known address on numerous 
occasions.  The evidence of record reflects that the letters 
were returned to the RO by the United States Postal Service 
as unclaimed.  However, in February 1999, the RO received an 
Authorization for Release of Information, which was signed by 
the appellant, from the Texas Department of Criminal Justice, 
Institutional Division, Medical Records Department, 
requesting that the RO send the appellant's available medical 
records.  Thus, it appears that the appellant's current 
address is the following: Texas Department of Criminal 
Justice, Institutional Division, Route 1, Box 150, Fort 
Stockton, Texas  79735.  

In view of the foregoing, the case is REMANDED for the 
following:

1.  The RO should contact the appellant's 
representative, Disabled American 
Veterans, and request that they verify 
the appellant's most recent address.  
Thereafter, the RO should write to the 
appellant and request that he identify 
the names, addresses, and approximate 
dates of treatment for all VA and non-VA 
health care providers who had treated him 
at any time, including prior to and 
following service, for a right inguinal 
hernia.  With any necessary authorization 
from the appellant, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the appellant in 
response to this request, which have not 
been previously secured, including any 
records from Dr. W.G. and from the 
Parkland Memorial Hospital.  

2.  It is further requested that the RO, 
once again, expressly notify the 
appellant that in order to establish 
service connection, there must be 
evidence of both a service-connected 
disease or injury and a present 
disability which is attributable to such 
disease or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  
Therefore, in order to establish service 
connection, the appellant must submit 
competent medical evidence of a nexus 
between his current residuals of a right 
inguinal hernia and service.  

3.  Thereafter, the RO should once again 
make every attempt to obtain verification 
of all periods of the appellant's 
service, including service in the Army 
Reserves, from the NPRC in St. Louis, 
Missouri, and through other official 
channels, as necessary.  

4.  When the above development has been 
completed, to the extent possible, the RO 
should readjudicate the issue of 
entitlement to service connection for the 
residuals of a right inguinal hernia.  

If the benefit sought on appeal remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  The Board intimates no opinion as 
to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










